Title: To Thomas Jefferson from Caesar A. Rodney, 9 April 1804
From: Rodney, Caesar A.
To: Jefferson, Thomas


          
            Honored & Dear Sir,
            Wilmington April 9. 1804.
          
          I received with great pleasure & satisfaction your friendly & affectionate communication enclosing the paper we have so anxiously sought after, as it will effectually seal the lips of slander itself.
          We have not much news with us or much of local importance. Burr’s pamphlet has been republished here, at the Federal press. What madness or folly prompted to this I am at a loss to conceive. It will have a very different tendency from that, which they expected. I applaud & admire the decision which has marked the conduct of the administration in reference to the late unfortunate affair at Tripoli & I flatter myself it will win the approbation of every good man in the community: I find the impeachment of Chase is a popular thing even with some Federal lawyers who can not but admit its justice & propriety.
          Permit me to remark if there be negotiations pending with England, that provision should be made for cases of capture subsequent to jay’s Treaty similar to what was made in that instrument for cases occurring before its execution. If you recollect the neglect of this was one of the charges agt. Jay. I hope we shall be able to preserve our preponderance at the next State election. Bayard declines taking the field & they are at a loss what to do. It is whispered, that he means to take Well’s place in the Senate
          Yours Most Affecy. & Sincerely
          
            C. A. Rodney 
          
        